DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/28/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 12, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (U.S. 2006/0156835, hereafter referred to as Mueller).
	Regarding claim 8, Mueller teaches a sensor assembly, comprising: a sensor connector 21; a mounting portion spaced apart from the sensor connector 3; a thermal shunt portion 5 extending from the mounting portion 3; and a housing portion 7 having the sensor connector 21 mounted thereon and extending from the thermal shunt portion 5, wherein the housing portion is arranged on a side of the thermal shunt portion opposite the mounting portion to limit heat conducted to the sensor connector (see figure 1; para. 0046).
	Regarding claim 12, Mueller further teaches wherein the mounting portion 3 has a sensor fastener pattern 11 corresponding to a case fastener pattern 13 (container, see para. 0040).
However, Mueller does not explicitly teach that the case is a gas turbine engine case.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 16, Mueller further teaches wherein the thermal shunt portion comprises a lattice structure (see figure 6) extending between the housing portion and the mounting portion of the sensor assembly.
Regarding claim 17, wherein the mounting portion comprises a plurality of mounting portion layers fused to one another, wherein the thermal shunt portion comprises a plurality of thermal shunt portion layers interfused to one another, and wherein the housing portion comprises a plurality of housing portion layers interfused with one another, each of the plurality of layers comprising an interfused metallic particulate, the plurality of thermal shunt portion layers coupling the plurality of housing portion layers to the plurality of mounting portion layers (see para. 0066).
Additionally, the method of forming a device not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 19, wherein the sensor assembly has a low thermal resistance path and a high thermal resistance path; wherein the low thermal resistance path includes the mounting portion and the thermal shunt portion, wherein the high thermal resistance path includes the mounting portion, the thermal shunt portion, and the housing portion (see para. 0044, 0046, 0061, 0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Pinto et al. (U.S. 5,224,383, hereafter referred to as Pinto).
	Mueller further teaches wherein the device is used for measuring fill levels or pressures, comprising diaphragm 9. Figure 1 also shows measuring leads attached to sensors 19.
	However, Mueller does not explicitly teach a thermocouple, a pressure transducer, or a flow meter.
	Pinto teaches a pressure measurement device which comprises a thermal shunt portion 116 containing an airfoil structure (multiple fins) attached to the housing 38, and a pressure transducer with leads (see figure 6A, 6B, 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Mueller with the teaching of Pinto since applicant has not disclosed that the pressure transducer as claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the diaphragm of Mueller.
	Regarding claim 15, Mueller does not explicitly teach an airfoil structure.
Pinot teaches the airfoil structure 116 having a leading edge, wherein the leading edge extends between the mounting portion and the housing portion of the sensor assembly (see figure 8).
Regarding claim 18, Mueller does not explicitly teach the thermal barrier.
Pinto teaches a ceramic rod 84 which forms a thermal barrier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Mueller with the teaching of Pinto in order to add protection to the internal components of the sensor device.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller.
Regarding claim 10, Mueller further teaches wherein a sensor connector 21 fixed to the housing portion 7 of the sensor assembly, wherein the sensor connector has a circular shell (disc 23).

Mueller does not explicitly teach a brazed or welded joint fixing the sensor connector to the housing portion of the sensor assembly, however the method of forming a device not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 11, Mueller further teaches insulating material 27 body disposed within the housing portion of the sensor assembly.
However, Mueller does not explicitly teach a potting material body.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Mueller with the teaching of Pinto since applicant has not disclosed that the potting material body as claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the insulating material of Mueller.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller over Mitchell et al. (U.S. 8,742,944, hereafter referred to as Mitchell) and further in view of Rautenbach (U.S. 2017/0179632, hereafter referred to as Rautenbach).
Mueller teaches all the limitations of the recited claim except wherein the sensor of claim 1 is associated with a gas turbine.
Mitchell teaches that it is common in the art to install pressure sensors in gas turbines (see abstract; see column 12, lines 58-60). Mitchell further teaches normal working components usually associated with gas turbines such as a combustor 14, compressor 12, and turbine 16.
Neither Mueller nor Mitchell explicitly teach a harness connector.
This component is also commonly associated with gas turbines, as taught in Rautenbach; which teaches a harness connector coupled to a sensor connector (see para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Mueller with the teaching of Pinto and Rautenbach since it was well known in the art to incorporate these components in a gas turbine engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855